Exhibit 10.49


LICENSE & ROYALTY AGREEMENT




THIS LICENSE & ROYALTY AGREEMENT (this “Agreement”), dated as of the 23th day of
August, 2007 (the “Effective Date”), is made and entered into by and between
OLYMPUS-CYTORI, INC., a Delaware corporation, located at 3030 Callan Road, San
Diego, CA 92121 (The "JVCo") and CYTORI THERAPEUTICS, INC., a Delaware
corporation, located at 3020 Callan Road, San Diego, CA 92121 ("Cytori").


(JVCo and Cytori may each be individually referred to herein as a “Party” and
collectively as the “Parties”).




RECITALS


A.           Cytori, JVCo and Olympus Corporation (“Olympus”) entered into a
series of agreements in November 2005 creating a joint venture (collectively,
the “Joint Venture Agreements”) dedicated to the commercial development,
manufacture and sale of JVCo Licensed Products (as defined below) according to
the terms of such agreements.


B.     Cytori is desirous of commercializing and marketing an earlier version of
Cytori Licensed Product (as defined below) (e.g., CT-800) during the Term (as
defined in Section 2.5 below) or until JVCo starts to sell its comparable
“Licensed Product(s)” defined in the License/ Commercial Agreement dated
November 4, 2005 by Cytori and JVCo (“JVCo Licensed Product(s)”). Each of the
Parties hereto now recognizes that it would be beneficial to all Parties for
Cytori to commercialize and market an earlier version of the Licensed Product
than had been anticipated under the Joint Venture Agreements, and have
determined that the appropriate licenses for Cytori to conduct such early
commercialization should be granted to Cytori pursuant to all of the terms and
conditions provided below.


NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
adequacy of which are acknowledged, the Parties agree as follows:




1.           DEFINITIONS


1.1
Defined Terms.  As used in this Agreement, the capitalized terms set forth in
this Section 1 shall have the following meanings:



“Affiliate” means, as to any Party, any Person that, directly or indirectly,
controls, or is controlled by, or is under common control with, such Party,
where “control” (including, with its correlative meanings, “controlled by” and
“under common control with”) means (a) the beneficial ownership of fifty percent
(50%) or more of the outstanding voting securities of a Party, or (b) the
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of a Party, whether through the ownership of
securities or partnership or other ownership interests, by contract or
otherwise.


“Agreement” shall have the meaning set forth in the Preamble.


“Business Day” shall mean any day on which banking institutions are open in the
United States, and excluding national holidays in Japan.


“Cytori” shall have the meaning set forth in the Preamble.


“Development Agreement” shall mean the License/ Joint Development Agreement
dated November 4, 2005 by and among Cytori, Olympus and JVCo.

 
1

--------------------------------------------------------------------------------


 
“Distributor Sale” shall mean the last sale of Cytori Licensed Product by Cytori
or an Affiliate of Cytori to an unaffiliated third party who intends to resell
the Cytori Licensed Product.


“Effective Date” shall have the meaning set forth in the Preamble.


"End-User Sale” means the last sale of Cytori Licensed Product within the
control of Cytori, or an Affiliate of Cytori, to a Hospital or physician for use
in such Hospital or Physicians facility.


"Fully Burdened Cost of Sales” means all materials, labor and overhead costs as
determined by Cytori’s accounting policies and procedures, including any costs
associated with set-up and installation of the Cytori Licensed Products.


“JVCo IP” or “Licensed IP” shall mean all Intellectual Property Rights today or
hereafter owned by, licensed by or acquired by JVCo (other than JVCO trademarks
and service marks) and useable or useful in the Licensed Field.


“Licensed Field” shall mean the designing, developing, manufacturing, testing,
importing, exporting, marketing, offering to sell, selling and servicing Cytori
Licensed Products.


 “Cytori Licensed Product(s)” shall mean any automated devices (and related
component parts), manufactured by Cytori (e.g., “CT-800)      ***
***
***
***
***
***
***
***
***
The Cytori Celution System is a current example of a Cytori Licensed Product.
Cytori Licensed Products shall not include:                     ***
***
***
***
***
***
***
***
***
“Net Sales" means the total of the gross invoice prices from the Sale of Cytori
Licensed Product by Cytori in the form of a  Distributor Sale or End –User Sale,
less the sum of the following actual and customary deductions where
applicable:  cash, trade or quantity discounts; sales, use, tariff,
import/export duties or other excise taxes imposed on particular sales
(excepting value added taxes or income taxes); transportation, handling and
refrigeration charges, including insurance; and allowances or credits to
customers because of rejections or returns (“Customary Deductions”).  If Cytori
or any Affiliate of Cytori sells at a single price or rate a packaged
combination of products and/or services, not all of which if sold individually
would be Cytori Licensed Products, then “Net Sales” with respect to such sales
of packaged products shall equal the number of units of each Cytori Licensed
Product sold as part of such packaged products  multiplied by the respective
average adjusted net selling price for the same type of Cytori Licensed Product
sold individually,  and in the same market and distribution method, over the
preceding six month period , in each case excluding rejections, defects and
returns.


 “Person” shall mean an association, corporation, individual, partnership, trust
or any other entity or organization, including a governmental entity, other than
a Party.
_________________________
***Material has been omitted pursuant to a request for confidential treatment
filed separately with the Securities and Exchange Commission
 
 
2

--------------------------------------------------------------------------------


 
“Term” shall have the meaning set forth in Section 2.5.


“Three-Way NDA” shall mean the Three-Way Non-Disclosure Agreement, dated
November 4, 2005, entered into by and among Cytori, Olympus and JVCo.


“Intellectual Property Rights” shall mean “Intellectual Property Rights” defined
in the License/ Commercial Agreement dated November 4, 2005 by Cytori and JVCo.


1.2           References.  In this Agreement, a reference to:


(a)           A Section, Sub-section, Preamble, Recital, Attachment, Schedule or
Exhibit is, unless the context otherwise requires, a reference to a section or
sub-section of, or a preamble, recital, attachment, schedule or exhibit to, this
Agreement;


(b)           “This Agreement” (or any specific provision hereof) shall be
construed as references to this Agreement or that provision as amended, varied
or modified from time to time;


(c)           “¥” or “JPY” refers to Japanese Yen, the lawful currency for the
time being of Japan.  “$” or “USD” refers to United States Dollars, the lawful
currency for the time being of the United States of America; and


(d)           All references in this Agreement to “days” will, unless otherwise
specified herein, mean calendar days.


1.3
Headings.  Headings in this Agreement are for ease of reference only and shall
not affect the interpretation or construction of this Agreement.





2.           THE LICENSE GRANTED BY JVCO


2.1
License Grant.
Subject to the terms, conditions and obligations set forth in this Agreement
including the royalty payments to be made by Cytori to JVCo hereunder, JVCo
hereby grants to Cytori a non-exclusive, worldwide license to the JVCo IP
(including any improvements thereto) for use in the Licensed Field for the Term.
In addition, Cytori shall be entitled to sublicense sales rights to its
distributors during the Term, and to sublicense the manufacture of certain
component parts, but such rights shall not extend the third party manufacture of
all or substantially all of the any finished Cytori Licensed Product. For
avoidance of doubt, the license granted herein is intended to allow Cytori to
develop, make, and use Cytori Licensed Products for commercial sale during the
Term, and the exercise of the rights granted herein in accordance with the terms
in this Agreement, shall not be construed as competing with any products of the
Joint Venture or in any way  violating  the Joint Venture Agreements.



2.2
Royalty Payments. In consideration of the license granted by JVCo to Cytori
pursuant to Section 2.1 above (and subject to the exceptions described in 2.2
(b)):



(a) Cytori shall pay to JVCo a payment in the form of a royalty as described in
either of the following cases:
 
***
 
***



 
***

 
***

(b) Cytori shall not be required to pay a royalty for its distribution or
provision of Cytori Licensed Products without charge or cost to the receiving
party (i.e. for clinical trials, regulatory, reimbursement etc.).
_________________________
***Material has been omitted pursuant to a request for confidential treatment
filed separately with the Securities and Exchange Commission
 
 
3

--------------------------------------------------------------------------------

 


 2.3  Reports.  Effective upon the first commercial sale of a Cytori Licensed
Product, Cytori shall make quarterly royalty reports to JVCo on or before each
February 15 (for the quarter ending December 31), May 15 (for the quarter ending
March 31), August 15 (for the quarter ending June 30) and November 15 (for the
quarter ending September 30) of each year.  Each royalty report will cover
Cytori's most recently completed calendar quarter and will show:       (a)  all
Net Sales during the most recently completed calendar quarter;      (b)  the
Fully Burdened Cost of Sales associated with the Net Sales in 2.3 (a);    
 (c)  the number of each type of Cytori Licensed Product sold;      (d)  the
royalties, in U.S. dollars, payable to JVCo hereunder;      (e)  the method used
to calculate the royalty ; and      (f)  the exchange rates used.            If
no Net Sales have been made during any reporting period, then a statement to
this effect is required.

 
2.4
Books and Records.  Cytori shall keep accurate books and records showing all
Cytori Licensed Product manufactured, and/or sold under the terms of this
Agreement.  Books and records must be preserved for at least five (5) years from
the date of the royalty payment to which they pertain. Books and records must be
open to inspection by representatives or agents of JVCo at reasonable times,
subject to a reasonable and customary confidentiality agreement.  JVCo shall
bear the fees and expenses of examination, but if an error in royalties of more
than five percent (5%) of the total royalties due for any calendar year is
discovered in any examination, then Cytori shall bear the fees and expenses of
that examination.



2.5
Term and Termination. The term of this Agreement (“Term”) shall commence on the
Effective Date and shall continue in full force and effect for a period of  ***
for each Cytori Licensed Product offered by Cytori hereunder. The Term shall
expire earlier with respect to any specific Cytori Licensed Product at such time
as JVCo notifies Cytori in writing that it has an alternative commercially
salable JVCo Licensed Product manufactured by or for JVCo that serves in the
same market as such specific Cytori Licensed Product (“Termination
Notice”).  Notwithstanding the foregoing, the Term of the license rights granted
hereunder shall continue after the Term with respect to:

 
***

 
***

 
***

 
***

 
 

2.6           Representations and Warranties.


2.6.1                      Representations and Warranties of Cytori.  Cytori
represents and warrants to JVCo that:


(a)  Cytori is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and that Cytori has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to fulfill its obligations under, and to consummate the
transactions contemplated by, this Agreement.

_________________________
***Material has been omitted pursuant to a request for confidential treatment
filed separately with the Securities and Exchange Commission
 
 
4

--------------------------------------------------------------------------------


 
(b)  The execution, delivery and performance of this Agreement by Cytori will
not result in any breach or violation of, or conflict with, any third-party
contract, agreement, undertaking, judgment, decree, order, law, regulation or
rule to which Cytori is a party or by which Cytori or any of its assets are
bound, provided Olympus Corporation gives its consent to this transaction, which
shall be attached hereto as Exhibit I.


(c)  This Agreement has been duly and validly executed and delivered by Cytori
and is binding upon and enforceable against Cytori in accordance with its terms,
except as enforceability may be limited or affected by applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the rights of creditors and except as enforceability may be limited by
rules of law governing specific performance, injunctive relief or other
equitable remedies.
 
2.6.2                      Representations and Warranties of JVCo.  JVCo
represents and warrants to Cytori that:
 (a)  JVCo is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and that JVCo has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to fulfill its obligations under, and to consummate the
transactions contemplated by, this Agreement.


(b)           The execution, delivery and performance of this Agreement by JVCo
will not result in any breach or violation of, or conflict with, any contract,
agreement, undertaking, judgment, decree, order, law, regulation or rule to
which JVCo is a party or by which JVCo or any of its assets are bound, provided
Olympus Corporation gives its consent to this transaction, which shall be
attached hereto as Exhibit I.


(c)  This Agreement has been duly and validly executed and delivered by JVCo and
is binding upon and enforceable against JVCo in accordance with its terms,
except as enforceability may be limited or affected by applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the rights of creditors, and except as enforceability may be limited
by rules of law governing specific performance, injunctive relief or other
equitable remedies.


2.7
Indemnification.  In the event that any of the activities of Cytori in
exercising the rights granted herein results in the assertion of any claim by a
third party against JVCo, Cytori shall indemnify and hold harmless JVCo and its
Affiliates, successors and assigns, and its and their respective directors,
officers, employees and agents, from and against any and all claims and losses
resulting from Cytori’s activities, including but not limited to attorneys fees
and expenses. JVCo shall promptly notify Cytori of any such third party claim
and Cytori shall have the full right to control the defense of such claim,
provided that it selects counsel reasonably acceptable to JVCo, and provided it
can reasonably assure JVCo of its financial ability to fulfill its indemnity
obligation. JVCo shall cooperate with Cytori in the defense of such claim,
and  neither party shall settle any such claim without the other’s prior written
approval, which approval shall not be unreasonably withheld.



 
2.8    Repair, Service and Warranty.  Both Parties acknowledge and agree that
(i) Cytori shall have responsibility for repair, service and warranty on Cytori
Licensed Products, and (ii) JVCo and Olympus shall have no responsibility for
repair, service and warranty on Cytori Licensed Products.



3.
MISCELLANEOUS PROVISIONS



3.1
Confidentiality.  Each Party will keep confidential all information obtained by
or in connection with this Agreement from the other Party, including marketing
plans, customer information, technical information, trade secrets, know-how and
financial information as provided for in the Three-Way NDA, and as otherwise
provided for in the Joint Venture Agreements.



3.2
Governing Law.  This Agreement shall be governed in all respects by the laws of
New York without regard to provisions regarding choice of laws.

 

 
5

--------------------------------------------------------------------------------


 
3.3
Dispute Resolution.  All disputes arising out of or in connection with this
Agreement, or any relationship created by or in accordance with this Agreement,
shall be finally settled under the Rules of the American Arbitration Association
(the “Rules”) by three arbitrators.  Judgment on the award rendered by the panel
of arbitrators shall be binding upon the Parties and may be entered in any court
having jurisdiction thereof.  JVCo shall nominate one arbitrator and Cytori
shall nominate one arbitrator.  The arbitrators so nominated by JVCo and Cytori,
respectively, shall jointly nominate the third arbitrator within fifteen (15)
days following the confirmation of arbitrators nominated by JVCo and Cytori.  If
the arbitrators nominated by JVCo and Cytori cannot agree on the third
arbitrator, then such third arbitrator shall be selected as provided in the
Rules.  The place of the arbitration and all hearings and meetings shall be
Singapore, unless the Parties to the arbitration otherwise agree.  The
arbitrators may order pre-hearing production or exchange of documentary
evidence, and may require written submissions from the relevant Parties hereto,
but may not otherwise order pre-hearing depositions or discovery.  The
arbitrators shall apply the laws of New York as set forth in Section 3.2;
provided, however, that the Federal Arbitration Act shall govern.  The language
of the arbitral proceedings shall be English.  The arbitrators shall not issue
any award, grant any relief or take any action that is prohibited by or
inconsistent with the provisions of this Agreement.



No arbitration pursuant to this Section 3.3 shall be commenced until the Party
intending to request arbitration has first given thirty (30) days written notice
of its intent to the other Party, and has offered to meet and confer with one or
more responsible executives of such other Party in an effort to resolve the
dispute(s) described in detail in such written notice.  If one or more
responsible executives of the other Party agree, within thirty (30) days after
receipt of such written notice, to meet and confer with the requesting Party,
then no arbitration shall be commenced until the Parties have met and conferred
in an effort to resolve the dispute(s), or until sixty (60) days has elapsed
from the date such written notice has been given.


3.4
Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors and assigns of the Parties hereto whose rights or obligations
hereunder are affected by such amendments.  Neither this Agreement nor any
right, license, privilege or obligation provided herein may be assigned or
transferred by either Party without the other Party’s prior written consent. Any
purported assignment of this Agreement of any right and obligation therein
without the written consent of the other party shall be null and void.



3.5
Entire Agreement.  This Agreement, the Joint Venture Agreements (and any
amendments thereto) and the attachments, schedules and exhibits hereto, which
are hereby expressly incorporated herein by this reference, constitute the
entire understanding and agreement between the Parties with regard to the
subject matter hereof and thereof, and supersedes, cancels and annuls in its
entirety any and all prior or contemporaneous agreements and understandings,
express or implied, oral or written among them with respect thereto.  No
alteration, modification, interruption or amendment of this Agreement shall be
binding upon the Parties unless in writing designated as an amendment hereto,
and executed with equal formality by each of the Parties.



3.6
Notices.  Except as otherwise expressly provided herein, all notices, requests,
waivers and other communications made pursuant to this Agreement shall be in
writing and shall be deemed to have been duly given (a) when hand delivered to
the other Party; (b) when received, if sent by facsimile at the address and
number set forth below, with a written confirmation copy of such facsimile sent
the next business day in accordance with (c) below; (c) the second business day
after deposit with a national overnight delivery service, postage prepaid,
addressed to the other Party as set forth below, provided that the sending Party
receives a confirmation of delivery from the delivery service provider; or (d)
if earlier, when actually received.

 
 
6

--------------------------------------------------------------------------------



 

 
To Cytori:
 
3020 Callan Road, San Diego, CA 92121, U.S.A.
 
Attn:  Christopher J. Calhoun
Fax:  858-458-0995
 
To JVCo:
 
2-3 Kuboyama-cho,
Hachioji-shi, Tokyo, 192-8512, Japan
 
Attn: Masaaki Terada
Fax:  +81-426-91-7350

 
 
A Party may change or supplement its address set forth above, or may designate
additional addresses, for purposes of this Section 3.6, by giving the other
Party written notice of the new address in the manner set forth above.


3.7
Amendments and Waivers.  No term or provision of this Agreement may be amended,
waived, discharged or terminated orally but only by an instrument in writing
signed by the Party against whom the enforcement of such amendment, waiver,
discharge or termination is sought.  Any waiver shall be effective only in
accordance with its express terms and conditions.



3.8
Cumulative Remedies.  Unless expressly so stated in this Agreement in respect of
any particular right or remedy, the rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies provided by law.



3.9
Relationship of Parties.  This Agreement shall not be deemed to constitute
either Party the agent, the partner, the licensee, the affiliate or the
representative of the other Party, and neither Party shall represent to any
third party that it has any such relationship or right of representation.



3.10
Press Release.  No public announcements or press releases shall be issued by
either Party regarding this Agreement or any of the activities engaged in by the
Parties or JVCo pursuant to this Agreement without the prior written approval of
the other Party; provided, however, that either Party shall have the right to
make such public disclosure as may be necessary or appropriate to comply with
applicable securities or other laws.



3.11
Counterparts.  This Agreement may be executed by facsimile signature in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.



3.12
Severability.  Should any provision of this Agreement be determined to be
illegal or unenforceable, such determination shall not affect the remaining
provisions of this Agreement.





[Signature page follows]




7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this License & Royalty Agreement
as of the Effective Date.




CYTORI THERAPEUTICS, INC
OLYMPUS-CYTORI, INC.
   
By:  /s/ Seijiro Shirahama
By:  /s/Yasunobu Toyoshima
Title:  Sr. Vice President, Asia-Pacific
Title:  Board of Director
Date:  August 23, 2007
Date:  August 23, 2007
   


 

8

--------------------------------------------------------------------------------



Exhibit I


Consent to License and Royalty Agreement


August 23, 2007


Olympus Corporation
2-3 Kuboyama-cho,
Hachioji-shi, Tokyo, 192-8512, Japan
Attn:  Mr. Shuichi Takayama




RE: Consent to License and Royalty Agreement




Dear Mr. Takayama:


Cytori Therapeutics, Inc. (Cytori) and Olympus-Cytori, Inc. (JVCo) intend to
enter into a license and royalty agreement (Royalty Agreement) whereby Cytori
would be allowed to develop and manufacture certain Licensed Products (the
Cytori “Celution” devices and disposable components) for commercial sale in a
manner that was not contemplated in the Joint Venture Agreements by Cytori,
Olympus Corporation and the JVCo in November of 2005.


Your Company's consent is hereby requested to allow the execution of the Royalty
Agreement by Cytori and JVCo and for the performance of each party of its rights
and obligations contained therein. It should be noted that the performance of
the Royalty Agreement may, during the term of that Agreement conflict with
certain exclusive rights of the parties to the Joint Venture Agreements,
including Section 4.6 of the License/Joint Development Agreement. A complete
copy of the form of Royalty Agreement is attached hereto as Exhibit I for your
reference.


Please signify your Company's consent to this Royalty Agreement and waiver of
any conflicts that this may create with the Joint Venture Agreements by having
an authorized person sign and date this letter below.


Thank you for your consideration.


Sincerely,


/s/ Seijiro Shirahama
Seijiro Shirahama
Sr. Vice President, Asia-Pacific




CONSENT GRANTED (for the License and Royalty Agreement by and between Cytori
Therapeutics, Inc. and Olympus-Cytori, Inc.)


Olympus Corporation


By : /s/ Shuichi Takayama


Name: Shuichi Takayama


Title: Director, Member of the Board


Date: August 23, 2007


9

--------------------------------------------------------------------------------


